Title: To Alexander Hamilton from Jonathan Jackson, 10 May 1799
From: Jackson, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Supervisor’s Office, Boston May 10th. 1799.
          
          Agreeably to instructions I received from the Secretary of war in his letter to me dated the 2d ulto I have the  honor now to enclose to you the copy of a contract for the supply of rations to the troops of the United States who may be stationed, marched or recruited in this State for the residue  of the present year.
          The contract was completed only this day though dated the 7th.  instant.
          With great consideration and respect, I am Sir, your obedient Servant, 
          
            J Jackson, Supervisor Massachusetts district—
          
          Honble. Alexander Hamilton, Inspector General U.S. Army
        